DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/07/2022 is acknowledged. Regarding the Office action mailed 06/08/2022, the double patenting rejections set forth therein are withdrawn in view of the terminal disclaimer filed 09/07/2022. New prior art has been discovered resulting in new grounds of rejection as set forth below. This Office action is NON-FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708).
Regarding claims 16 and 27, Connolly disclosed:
A diagnostic assay system comprising: a mounting platform receiving a disposable cartridge comprising a cartridge body rotationally mounting a cartridge rotor about an axis, 
Paragraph [0094]: “Referring to FIG. 26, disposable cartridge 300 is depicted. Disposable cartridge 300 is similar to disposable cartridge 100 except in that a different cylindrical insert 302 is used. The cylindrical insert 302 is disposed within an inner cylindrical surface of cartridge body 304 and is rotatably connected thereto…By rotating the cylindrical insert 302 relative to the cartridge body 304, each individual port 306 can be selectively aligned with syringe mold 308, thereby permitting fluid to be selectively injected or withdrawn from a desired chamber.” 
Cylindrical insert 302 constitutes a “cartridge rotor”, and cartridge body 304 constitutes a “cartridge body rotationally mounting a cartridge rotor about an axis”.
Paragraphs [0097]-[0098], with reference to figures 28A and 28B, describe how the bottom of the disposable cartridge contacts “contact surface 408” of the cartridge drive. The cartridge drive constitutes a “mounting platform receiving a disposable cartridge” (for more detail, see figure 24 and paragraph [0092]).
the cartridge rotor having one or more reaction chambers positioned on top of a bottom panel and at least one channel disposed along an underside surface of the bottom panel for moving assay fluids into and out of at least one assay chamber,
See figures 27 and 28A. Figure 27 shows the top view of the cylindrical rotor (paragraph 0095), while figure 28A shows the bottom view (paragraph [0097]). As can be seen, the cylindrical rotor comprises a “bottom panel” (“bottom edge”; paragraphs [0095], [0097]), which forms the bottoms of a plurality of chambers formed on top of this “bottom panel” (figure 27), and a plurality of channels are formed along the “underside surface” of this “bottom panel” (figure 28A).
Paragraphs [0101]-[0110], with reference to figure 30, describe operation of the system to extract and purify nucleic acids from a sample, and ultimately subject the nucleic acids to PCR amplification. 
At paragraph [0101]: “In operation, and with reference to FIG. 30, a biological sample is disposed in disrupting chamber 310 of cylindrical insert 302. The cylindrical insert 302 is rotated to align port 504P with the plunger (not shown). The plunger is activated to withdraw a lysis buffer solution from chamber 504. The cylindrical insert 302 is then rotated to align a port with the plunger that is in fluid communication with the disrupting chamber 310. In the embodiment of FIG. 30, the fluid communication is established through elongated channel 400 (see FIG. 28A). The plunger is activated to inject the lysis buffer into the disrupting chamber 310.” Disrupting chamber 310 constitutes a “reaction chamber”.
At paragraph [0109]: “The hydrated PCR reagents are then combined with the nucleic acid solution by, for example, injecting the nucleic acid solution into chamber 512. The combined solution is then injected into elongated chamber 404 (see FIG. 28A) that traverses at least a portion of a bottom edge of the cylindrical insert 302.” Chamber 512 constitutes an “assay chamber”, and elongated chamber 404 constitutes a “channel disposed along an underside surface of the bottom panel for moving assay fluids into and out of at least one assay chamber”.
the channel and platform defining a mating interface facilitating heat exchange to and from the assay fluids within the channel while conducting a target amplification procedure, 
Paragraphs [0097]-[0098], with reference to figures 28A and 28B, describe how the bottom of the disposable cartridge contacts “contact surface 408” of the cartridge drive. Beneath the contact surface are “first heater 416” and “second heater 418” (figure 28B). The cylindrical insert 302 (the cylindrical rotor) is rotated, which “permits specific zones to be disposed near…a first heater or a second heater” (paragraph [0098]). 
At paragraph [0110]: “Elongated chamber 404 is similar to elongated chamber 402 described elsewhere in this specification. The elongated chamber includes two zones that are sufficiently distant from one another such that each zone can be placed over two different heaters that are at two different temperatures…By rotating the cylindrical insert 302, the two ends of the elongated chamber 404 can be sequentially sent through multiple high/low temperature cycles. For example, this cycle may be repeated about thirty times.”
Elongated chamber 404 constitutes a channel formed on the underside surface of the bottom panel and defining a heat exchange surface and in which amplification is performed; see figure 28A, where the “bottom” of elongated chamber 404, which mates with “contact surface 408” of the cartridge drive (figure 28B), constitutes a heat exchange surface. Note that while this “bottom” of elongated chamber 404 appears to be open in figure 28A, figure 2 and paragraph [0062] explains that the top and bottom of the cylindrical insert are sealed with films 104. Therefore, film 104 forms the bottom of elongated chamber 404, and constitutes a heat exchange surface.
a heat source disposed in combination with the mounting platform, disposed adjacent to the heat exchange surface and across the mating interface thereof, 
Paragraphs [0097]-[0098], with reference to figures 28A and 28B, describe how the bottom of the disposable cartridge contacts “contact surface 408” of the cartridge drive. Beneath the contact surface are “first heater 416” and “second heater 418” (figure 28B). The cylindrical insert 302 (the cylindrical rotor) is rotated, which “permits specific zones to be disposed near…a first heater or a second heater” (paragraph [0098]).
and an actuation system operative to rotationally index the cartridge rotor relative to the cartridge body 
Paragraph [0091]: “Referring to FIG. 23 there is shown a cartridge drive according to one embodiment. The disposable cartridge 100 sets atop the contact surface 230. The contact surface 230 rotates to position the cylindrical insert 101 to a desired location within the disposable cartridge 100.” Paragraph [0094]: “By rotating the cylindrical insert 302 relative to the cartridge body 304, each individual port 306 can be selectively aligned with syringe mold 308, thereby permitting fluid to be selectively injected or withdrawn from a desired chamber.” Therefore, the cartridge drive constitutes an actuator system operative to rotationally index the cartridge rotor relative to the cartridge body.

Regarding claim 16, Connolly did not disclose that the actuation system was also operative to apply a contact force along a rotational axis of the cartridge rotor to induce a contact pressure across the mating interface. 

Corbett disclosed a system for conducting assays comprising a rotatable platform in which the assay was conducted (abstract). Corbett also disclosed an actuation system comprising shafts (solenoids) that could be driven along (i.e. parallel to) the axis of rotation of the platform to press a heating assembly (heater ring) against the platform to heat selected areas (figures 8 and 9, paragraphs [0164], [0165], [0202]). Corbett disclosed (paragraph [0202]): “The heater ring 20 is preferably designed to move up to contact the rotatable platform 1, and move down to allow the rotatable platform 1 to rotate freely, and to quickly remove the heat from the reaction well.”

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system of Connolly by incorporating a drive system as disclosed by Corbett so that the heating element could be placed against the contact surface when heating was required, and withdrawn from the contact surface when heating was not required so as to “quickly remove the heat”, and also so as to allow the contact surface to rotate freely with the cylindrical rotor of the disposable cartridge above. Connolly disclosed (paragraph [0098]) that the heaters were “[d]isposed beneath the rotatable contact surface 408” and were “fixedly mounted to the cartridge drive such that they do not rotate when contact surface 408 is rotated”. This means one of two things: (1) the heaters were spaced apart from the contact surface, which would mean that heat transfer from the heaters to the contact surface was not as efficient as it could have been, or (2) the heaters were in contact with the contact surface, which would have provided more efficient heat transfer, but would have caused friction between the contact surface and the heaters when the contact surface was rotated (and inevitably lead to wear). By incorporating a drive mechanism such as disclosed by Corbett, one could provide direct contact for efficient heat transfer, and break contact when the contact surface and cylindrical rotor of the cartridge were rotated.

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) as applied to claims 16 and 27 above, and further in view of Namkoong (US 2008/0053647).
The disclosures of Connolly and Corbett have been discussed. Neither disclosed a conformal material between an assay channel and the heat source to improve heat transfer (as recited in claim 17) or a strip of material disposed in the mounting platform along the mating surface (as recited in claim 19).
Namkoong disclosed a problem of heat transfer inhibition when particles such as dust are trapped between two substrates (one being a heater, the other being a PCR chip); see paragraph [0007]. Namkoong disclosed a solution to this problem, in that a “heat transfer facilitating layer” was interposed between the two substrates (paragraphs [0011], [0046], Fig. 2). While Namkoong did not use the term “compliant”, Namkoong described the material as being able to “hold” particles (paragraphs [0011], [0047]). Namkoong was clearly referring to the particles trapped between the substrates, and illustrated how the heat transfer facilitating layer “holds” these particles in Fig. 2, where it can be seen that the particles become impressed in the heat transfer facilitating layer, such that the layer is able to conform to these surface irregularities and provide thermal contact with the surface. Thus, Namkoong implicitly disclosed a conformal material. 
Namkoong also disclosed that the heat transfer facilitating layer could “be formed as a thin film on a surface of at least one of the high-temperature substrate and the low-temperature substrate” (paragraph [0015], emphasis provided). Thus, Namkoong disclosed a “conformal” heating element, i.e. where the film was formed on the “high-temperature substrate, as well as a conformal layer on the heat exchange surface of the PCR chip, i.e. the “low temperature substrate”. Namkoong disclosed that the material of the heat transfer facilitating layer could be “any soft and flexible materials which have a thermal conductivity in the X-Y direction of 100-10,000 W/(mK) and can hold the particles” (paragraph [0051]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Connolly and Corbett by incorporating a conformable material either as the contact surface itself, and/or on the bottom of the cartridge rotor, so as to provide for more effective heat transfer, according to the principles disclosed by Namkoong. Note that if the conformal material were incorporated into the contact surface of the mounting platform, it would be a “strip of material disposed in the mounting platform along the mating interface”.

Claims 18, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647) as applied to claims 17 and 19 above, and further in view of deSorgo (1996, previously cited).
The disclosures of Connolly, Corbett and Namkoong have been discussed. None of these references disclosed a conformal material comprising a conductive material suspended within (as recited in claim 18), a conformal material with a Shore-A hardness less than about 75.0 (as recited in claim 25), or a conformal material made of the materials recited in claim 26.
deSorgo disclosed thermal interface materials that solved the problem of uneven mating surfaces and resultant air space impeding heat transfer (see page 4, paragraph above figure 1), which was analogous to the problem disclosed by Namkoong regarding particles trapped between the two surfaces. One such material was thermally conductive silicone elastomers filled with thermally conductive ceramic particles, in thicknesses from 0.1-5 mm, with a Shore A hardness from 5 to 85 (page 6). deSorgo disclosed that such materials could be compressed to conform to surface irregularities (id.). deSorgo’s material qualifies as an elastomer, a silicone, and a rubber.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Connolly, Corbett and Namkoong by using the silicone elastomer disclosed by deSorgo as the heat transfer facilitating layer disclosed by Namkoong, as both were taught in the art for serving as materials for facilitating heat transfer by eliminating air space between mating surfaces (due to trapped particles in the case of Namkoong, or imperfections in the surfaces themselves in the case of deSorgo). See MPEP 2144.06.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647) as applied to claims 17 and 19 above, and further in view of Battrell (US 2015/0346097, previously cited).
The disclosures of Connolly, Corbett and Namkoong have been discussed. While Corbett disclosed an actuator for moving a heat source upward to contact the bottom of a PCR device (which would produce a contact pressure), the references are silent as to how much contact pressure would be applied.
Battrell disclosed (paragraph [0103]): “FIG. 6B is a detail of the heater assembly 340 with heating block elements ("thermal elements" 341,342, 343,344)…The heating blocks (341,342,343,344, although the invention is not limited to this configuration) may be spring-mounted and are urged upward in opposition to the downward pressure of the clamping mechanism to establish a high thermal diffusivity contact zone for heat transfer…Each heating block contacts a thermal window in the microfluidic cartridge. Each window is generally a thin layer of a flexible plastic film, may be less than 3 mils in thickness, and most commonly of a compliant transparent material such as polyethylene terephthalate…”.
Battrell further disclosed (claim 61): “…wherein said spring mount exerts a spring force of about 1 psi over a heat transfer surface reversibly contacting said cartridge and said heating member…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use a contact force of about 1 psi (lbs./in2) in system suggested by the combined disclosures of Connolly, Corbett and Namkoong, since Battrell taught this as a suitable pressure in order to effect heat transfer across a compliant material.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) and Namkoong (US 2008/0053647) as applied to claims 17 and 19 above, and further in view of Burroughs (US 2014/0302562, IDS reference).
The disclosures of Connolly, Corbett and Namkoong have been discussed. None of these references disclosed heating by using RF energy (RF, or radio frequency, is a subrange of EM, or electromagnetic energy).
Burroughs disclosed a heat source for conducting PCR comprising a substrate that was subjected to electromagnetic energy, which resulted in a PCR ramp rate of at least 5°C/sec (abstract). In particular, Burroughs disclosed (paragraph [0146]): “In case of radio wave or radio-frequency heating, the substrate or a section or layer thereof is heated by the application of radio waves of high frequency. The RF energy can be produced by an RF generator…”. Burroughs disclosed that “using energy sources that do not include the flow of an electrical current through electrodes…can advantageously provide for more efficient heating, as potential issues with oxide formation on electrodes may be avoided if electrodes are not used” (paragraph [0007]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Connolly, Corbett and Namkoong by incorporating a layer on the substrate capable of being heated by RF energy in order to obtain the advantage of more efficient heating by avoiding potential issues with oxide formation resulting from passage of electrical current through electrodes.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Connolly (US 2014/0099646, IDS reference) in view of Corbett (US 2012/0282708) as applied to claims 16 and 27 above, and further in view of Korampally (US 2009/0148910, previously cited).
The disclosures of Connolly and Corbett have been discussed. These references did not disclose a signal processor and a thermocouple disposed internally of the region for performing target amplification on the assay fluids, the thermocouple issuing an actual temperature signal indicative of an instantaneous temperature of the heat source, and wherein the signal processor compared the actual temperature signal to a threshold temperature signal to control the heat source such that the actual temperature was maintained within a threshold range of the threshold temperature.
Korampally disclosed (paragraph [0049]) that a thermocouple could be “incorporated into the amplification chamber”. As such, the thermocouple would measure the “actual temperature” of the reaction chamber, which would inherently be “indicative” of the instantaneous temperature of the heat source.
Korampally additionally disclosed (paragraph [0068]): “The thermal cycle control is executed by a PID controller programmed in Lab-view. The input of the PID controller is the voltage output from the thermocouple junction and the output is a continuous 100 Hz pulse train with varying duty cycle depending on the difference between the temperature set point and instantaneous thermocouple reading.” The “difference between the temperature set point and instantaneous thermocouple reading” is a comparison between the “actual temperature” (measured by the thermocouple) and a threshold temperature (i.e. the temperature set point).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the system suggested by the combined disclosures of Connolly and Corbett by incorporating a thermocouple internal of the reaction chamber, since Korampally taught this as a mechanism by which to maintain the desired temperature. It would also have been obvious to compare the actual temperature (measured by the thermocouple) to a threshold to control the heat source, since this was a conventional way in which to control the temperature of a reaction chamber, as exemplified by Korampally.

Conclusion
No claims are free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/              Primary Examiner, Art Unit 1637